DETAILED ACTION
Status of Claims
Claims 1-3, 7, 9-11, and 15 are currently amended.
Claim 18 has been canceled.
Claims 1-17 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is being considered by the examiner.




Response to Arguments
35 USC 112
Applicant's arguments filed 2/23/2022 with respect to the 35 USC 112 rejections have been fully considered but they are not persuasive. 
With respect to claims 1, 9, and 17 reciting “calculate a plurality of evaluation values…”, This limitation still is rejected under 35 USC 112(a)/(b). There is not support for how one may “calculate the plurality of evaluation values.” Therefore, this claim still remains rejected for substantially similar limitations as previously recited. 
With respect to claims 1, 9, and 17 for reciting a search process based on both new search conditions and specified plurality of evaluation values, this is still rejected under 35 USC 112(b). While the Specification discloses a search, it does not disclose how that search is performed based on both new search conditions and specified plurality of evaluation values. While a search is disclosed in the Specification, it is unclear how these different conditions/values are used together to perform a search. Applicant’s discussion in paragraphs [0051]-[0055] is the closest to explaining what is happening when a search is performed, but does not disclose what Applicant is claiming.
With respect to claims 2 and 10, Applicant has not amended the rejected claim language or provided any arguments to help further clarify/overcome the previous 35 USC 112 rejection. The claim still recites “in accordance with input order of the plurality of search conditions.” Changing “specified” back to “calculated” does not overcome the rejection. These limitations are still unclear.
With respect to claims 3 and 10, Applicant has not amended the rejected claim language or provided any arguments to help further clarify/overcome the previous 35 USC 112 rejection. The claim still recites “specific search condition”. Adding back in the word “process” does not overcome the rejection. These limitations are still unclear.
With respect to claims 5 and 13, Applicant has not amended the rejected claim language or provided any arguments to help further clarify/overcome the previous 35 USC 112 rejection. Therefore, these limitations are still unclear and the 35 USC 112 rejection remains.
With respect to claims 6 and 14, Applicant has not amended the rejected claim language or provided any arguments to help further clarify/overcome the previous 35 USC 112 rejection. Therefore, these limitations are still unclear and the 35 USC 112 rejection remains.
With respect to claims 7 and 15, Applicant has not amended the rejected claim language or provided any arguments to help further clarify/overcome the previous 35 USC 112 rejection. The claim still recites a first value and a second value. Changing “specified” to “calculated” does not overcome the rejection. These limitations are still unclear.
With respect to claims 8 and 16, Applicant has not amended the rejected claim language or provided any arguments to help further clarify/overcome the previous 35 USC 112 rejection. The claim still recites a first value and a second value. These limitations are still unclear.

35 USC 101
Applicant's arguments filed 02/23/2022 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues that in light of current amendments, that the features of claims 1, 9, and 17 are not performed in the mind and therefore not an abstract idea. Additionally Applicant argues that the claims recite a practical application by enabling a search device to perform evaluation values that indicate important items. Examiner respectfully disagrees.
Representative claim 1 recites the abstract idea of receiving search conditions, calculating evaluation values, performing a search process, and outputting the acquired obtained predetermined number of services or products as a result of the search process. The recited limitations of representative claim 1 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, receiving a plurality of search conditions is a type of observation. Additionally, calculating a plurality of evaluation values is a type of evaluation. Furthermore, performing a search process in response to receiving a new search condition and determining that an item included in the plurality of items needs to be relaxed a type of judgment. Lastly, outputting the acquired obtained predetermined number of services or products as a result and acquiring the service or the product matching the service condition is an opinion. The additional elements (search device comprising memory and processor) do not amount to an improvement in the functioning of the device or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. While Claim 1 discloses a search device comprising a memory and a processor, the device is described simply in terms of performing generic computer functions such as receiving, calculating, and transmitting data. Therefore, the focus of the claims is not on an improved search device. The claims are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented. The problem is not regarding how a search device has the technology to perform a search. Rather, the invention sought is to provide search results based on various conditions and values.  The focus of the claims is not an improvement in devices as tools, but on certain independently abstract ideas that use device tools. Here, the output of the search process using specified evaluation values and search conditions (e.g., using formulas to provide results) are abstract ideas and the device implementation is purely conventional because the use of a device for a search is well-known. For at least these reasons, Examiner maintains the previous 35 USC 101 rejection.

35 USC 103
Applicant’s arguments with respect to claim(s) 1-17 under 35 USC 103 have been considered but are moot. In light of current amendments, a new grounds of rejection is made in view of Abe (US 2016/0246851). Examiner notes that Applicant’s argument that Yanagi does not disclose calculate a plurality of evaluation values based on the plurality of search conditions, each of the plurality of evaluation values corresponding to each of the plurality of values is not persuasive. Yanagi discloses determining evaluation values through a similarity evaluation process using interest vectors on various searches. See Yanagi: paragraph [0263], Fig. 14 disclosing search result management table with evaluation values for various search conditions, [0330] disclosing similarity evaluation process between search information data is used to obtain evaluation value, [0348] disclosing looking at similarity between different interest vectors of separate search information, e.g., similarity looks at difference between searches, [0423], [0425], [0431]-[0433], [0683] disclosing high similarity can correlate to high evaluation value for searches for contents corresponding search keys, [0685], Fig. 30. Additionally, Examiner notes that Abe discloses that the search process includes: determining, when there is not the service or the product matching the new search condition, an item included in the plurality of items to be relaxed based on the calculated plurality of evaluation values, changing the new search condition to a specific search condition by relaxing a search condition included in the new search condition or the determined item, and acquiring the service or the product matching the specific search condition. See Abe: see at least Abstract, paragraph [0005] disclosing changing a search range to get a certain number of search results (Examiner notes that the original range/threshold could be any value including one), [0045] disclosing limit on volume of search output, [0051], [0096], [0119], [0202]-[0205] disclosing altering various query data to adjust output limit results).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 1, 9, and 17, these claims recite “calculate a plurality of evaluation values based on the plurality of search conditions, each of the plurality of evaluation values corresponding to a plurality of items.” The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the evaluation value is ultimately generated (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  There is no support for the evaluation values being specified. Applicant’s failure to disclose any meaningful structure as to how this value is generate raises questions whether applicant truly had possession of this feature at the time of filing.  Examiner notes that while the Specification discloses an evaluation value and an equation for the evaluation value, there is no disclosure of what the inputs/variables are that make up the equation. For example, it is unclear what a change score is/how it is calculated. When looking at Fig. 14, it is unclear what “L” is or “I”. Claims 2-8 and 10-16 inherit the deficiency noted in claims 1 and 9.

Regarding Claims 3 and 11, these claims recite “the search process includes changing the new search condition into a specific search condition.” The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the specific search condition is ultimately generated (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how this specific search condition is generated raises questions whether applicant truly had possession of this feature at the time of filing. 

Regarding Claims 7-8 and 15-16, these claims recite “a first value” and “a second value”. The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the first and/or second value is ultimately generated (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how these values are generated raises questions whether applicant truly had possession of this feature at the time of filing.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 9, and 17, these claims recite “calculate a plurality of evaluation values based on the plurality of search conditions, each of the plurality of evaluation values corresponding to a plurality of items.” The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “evaluation value”.  The specification does not disclose any meaningful structure explaining how one would generate an evaluation value rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  The Specification does not disclose “specifying” a plurality of evaluation values. Examiner notes that while the Specification discloses an evaluation value and an equation for the evaluation value, there is no disclosure of what the inputs/variables are that make up the equation. For example, it is unclear what a change score (Cscore) is/how it is calculated. When looking at Fig. 14, it is unclear what “L” is or “I” that are part of the equation. Additionally, it is unclear what is meant by “in accordance with the differences.” What is meant by differences? How are plurality of items included in the search conditions? Are they part of the search results of certain search conditions? What exactly is meant by an item, i.e., is it a number, product, general content, etc.? It is unclear how the items, search conditions, and differences are used to calculate a plurality of evaluation values? Claims 2-8 and 10-16 inherit the deficiency noted in claims 1 and 9.

Regarding Claims 1, 9, and 17, these claims recite performing a search based on  a “new search condition and the plurality of calculated evaluation values”. It is unclear how a search is performed using a new search condition and a plurality of previously calculated evaluation values. Is it a general search being performed? How are the plurality of calculated evaluation values used with the new search condition to perform a search? Are the evaluation values some sort of weight? How can a plurality of them be used with one search condition/one search? For at least these reasons, these limitations are vague and indefinite. Claims 2-8 and 10-16 inherit the deficiency noted in claims 1 and 9.

Regarding Claims 1, 9, and 17, these claims the term “relaxing” and “relaxed” with respect to the new search condition. The term "relaxing" in claim 18 is a relative term which renders the claim indefinite.  The term "relaxing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how something is “relaxed”. Are the amount of predetermined products or services changed in some way? For at least these reasons, this limitation is vague and indefinite. Claims 2-8 and 10-16 inherit the deficiency noted in claims 1 and 9.


Regarding Claims 2 and 10, these claims recite “in accordance with input order of the plurality of search conditions.” This limitation is vague and indefinite. It is unclear what is meant by “input order of the plurality of search conditions.” What is an input order? The specification does not define this term. How is the evaluation value calculated with the input order of the plurality of search conditions? Is it some sort of time calculation? Or is it some sort of ranking? For at least these reasons, these limitations are vague and indefinite.

Regarding Claims 3 and 11, these claims recite “the search process includes changing the new search condition into a specific search condition.” The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “specific search condition”.  The specification does not disclose any meaningful structure/algorithm explaining how one would generate a specific search condition rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  It is unclear what is meant by “changing.” What is different about the new search condition that used with the calculated plurality of evaluation values to perform a search in claim 1 compared to the specific search condition based on the plurality of evaluation values? Is there some sort of transformation occurring with the search condition? For at least these reasons, this limitation is vague and indefinite.

Regarding Claims 5 and 13, these claims are unclear. It is unclear what the differences are. What is meant by a difference? Is it how similar the first and second search conditions are? What are the variables in this? How is this difference calculated? For at least these reasons, this limitation is vague and indefinite.

Regarding Claims 6 and 14, these claims are unclear. It is vague and indefinite whether the update using other differences between other plurality of search conditions occurs before or after the search process. Does the other plurality of search conditions include the new search condition? What is meant by “other differences”? Does the update include the previous search conditions/differences? For at least these reasons, this limitation is vague and indefinite.

Regarding Claims 7 and 15, these claims recite a first value and a second value. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “first value” and “second value”.  The specification does not disclose any meaningful structure/algorithm explaining how one would generate a “first value” or a “second value” rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  It is vague and indefinite what is meant by a first and second value. What are these values? Are they evaluation values? How are they calculated? Additionally, it is unclear what is meant by “a direction of change.” What does this term entail? The Specification does not define what is meant by using a direction of change to calculate the evaluation value. For at least these reasons, these claims are vague and indefinite.

Regarding Claims 8 and 16, these claims recite a first value and a second value. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “first value” and “second value”.  The specification does not disclose any meaningful structure/algorithm explaining how one would generate a “first value” or a “second value” rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  It is vague and indefinite what is meant by a first and second value. What are these values? Are they evaluation values? How are they calculated? For at least these reasons, these claims are vague and indefinite.


The Examiner finds that because the claims are indefinite under 35 U.S.C. § 112(a)/(b), it is impossible to properly construe claim scope at this time. See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack inventive concept.
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to an apparatus, method, and computer-readable medium.
Step 2A prong 1 is the next step in the eligibility analysis and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
receive a plurality of search conditions in order until a search target is found, each of the plurality of search conditions including a search condition for each of a plurality of items, the plurality of search conditions being different from each other,
calculate a plurality of evaluation values based on the plurality of search conditions, each of the plurality of evaluation values corresponding to each of the plurality of items,
in response to receiving a new search condition including a search condition for each of the plurality of items, perform a search process for acquiring a service or a product based on both the new search condition and the plurality of calculated evaluation values, and 
output the acquired obtained predetermined number of services or products as a result of the search process, 
the search process includes: determining, when there is not the service or the product matching the new search condition, an item included in the plurality of items to be relaxed based on the calculated plurality of evaluation values, changing the new search condition in to a specific search condition by relaxing a search condition included in the new search condition for the determined item, and acquiring the service or the product matching the specific search condition.

Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated int eh guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of receiving search conditions, calculating evaluation values, performing a search process, and outputting the acquired obtained predetermined number of services or products as a result of the search process. The recited limitations of representative claim 1 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, receiving a plurality of search conditions is a type of observation. Additionally, calculating a plurality of evaluation values is a type of evaluation. Furthermore, performing a search process in response to receiving a new search condition and determining that an item included in the plurality of items needs to be relaxed a type of judgment. Lastly, outputting the acquired obtained predetermined number of services or products as a result and acquiring the service or the product matching the service condition is an opinion. 
Step 2A prong 2 is the next step in the eligibility analysis and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements int eh claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. In this instance, the claims recite the additional elements such as:
a search device comprising a memory and a processor
However, these additional elements do not amount to an improvement in the functioning of the device or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of these additional limitations are recited at a high level of generality and also do not amount an improvement in the functioning of a device (computer) or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of the device or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 2-9, and 10-16 are directed to the abstract idea itself. IN addition, even if these claims were not directed to the abstract idea, they do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analysis and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a search device comprising a memory and a processor

These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea.
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)).
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)).
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done be done by a human analog. For example, receiving a plurality of search conditions and outputting the acquired obtained predetermined number of services or products is merely receiving and transmitting data, Calculating a plurality of evaluation values is merely performing repetitive calculations, and performing a  search process is an idea that could be done by human analog. 
Dependent Claims 2-8 and 10-16 do not add “significantly more” to the abstract idea. The dependent claims merely recite more complexities descriptive of the abstract idea in further definition of the evaluation values and search process. Such complexities do not provide additional elements in addition to the abstract ideas themselves. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.
The analysis above applies to all statutory categories of invention. Although literally invoking a method and CRM, independent claims 9 and 17 remain only broadly and generally defined, with the claimed functionality paralleling that of claim 1. As such, claims 9 and 17 are rejected for at least similar rationale as discussed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 17 is/are rejected under 35 U.S.C. 103 as being obvious over Yanagi et al. (US 2006/0195468) in view of Hirate (US 2014/0207773), and further in view of Abe (US 2016/0246851).

Regarding Claims 1, 9, and 17, Yanagi et al. discloses A search device comprising: a memory; and a processor coupled to the memory and the processor configured to (See at least paragraph [0160], [0162], [0183]) 
receive a plurality of search conditions in order until a search target is found, each of the plurality of search conditions including a search condition for each of  a plurality of items, the plurality of each conditions being different from each other (Yanagi discloses receiving search conditions within a query, processing the query and determining whether the search results has been issued and an end command is received or not, if the end command is not received, another query is run  - see at least paragraph [0189] disclosing receiving search query with search condition contained in query, [0209] disclosing receiving search result, Fig. 11/paragraph [0242] disclosing reperforming search if end command not received, [0244] disclosing generation of search conditions with certain search keys, [0245], [0364], [0372], [0500], [0588], [0591], Fig. 25)
calculate a plurality of evaluation values based on the plurality of search conditions, each of the plurality of evaluation values corresponding to each of the plurality of items (See at least paragraph [0263], Fig. 14 disclosing search result management table with evaluation values for various search conditions, [0330] disclosing similarity evaluation process between search information data is used to obtain evaluation value, [0348] disclosing looking at similarity between different interest vectors of separate search information, e.g., similarity looks at difference between searches, [0423], [0425], [0431]-[0433], [0683] disclosing high similarity can correlate to high evaluation value for searches for contents corresponding search keys, [0685], Fig. 30), 
in response to receiving a new search condition including a search condition for each of the plurality of items, perform a search process based on both the new search condition and the plurality of calculated evaluation values (See at least paragraph [0189], [0221], [0244] disclosing receiving search condition/term/keyword and performing a search, [036] disclosing using evaluation value during search process, [0384], [0424], [0427], [0429], [0432] provide contents matching user’s interest to a user accurately and at an appropriate time using separate search information having high evaluation value during search process, [0433], [0665]), and output a result of the search process (See at least paragraph [0189], [0209], [0245] all disclosing outputting search results).

However, Yanagi does not expressly provide for a plurality of evaluation values, performing a search process for acquiring a service or product using the plurality of calculated evaluation values. Hirate discloses a plurality of evaluation values, performing a search process for acquiring a service or product using the plurality of calculated evaluation values (Hirate: see at least paragraph [0025], [0076] disclosing using the multiple evaluation values for multiple items to provide a listing order of search results in response to a search, [0110], [0171], [0172]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yanagi with using multiple evaluation values in the search process, as taught by Hirate, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including providing the most relevant results to the user based on various factors. See Hirate paragraph [0076].
Neither Yangai nor Hirate expressly provide for the search process includes: determining, when there is not the service or the product matching the new search condition, an item included in the plurality of items to be relaxed based on the calculated plurality of evaluation values, changing the new search condition to a specific search condition by relaxing a search condition included in the new search condition or the determined item, and acquiring the service or the product matching the specific search condition
ABE discloses the search process includes: determining, when there is not the service or the product matching the new search condition, an item included in the plurality of items to be relaxed based on the calculated plurality of evaluation values, changing the new search condition to a specific search condition by relaxing a search condition included in the new search condition or the determined item, and acquiring the service or the product matching the specific search condition (ABE: see at least Abstract, paragraph [0005] disclosing changing a search range to get a certain number of search results (Examiner notes that the original range/threshold could be any value including one), [0045] disclosing limit on volume of search output, [0051], [0096], [0119], [0202]-[0205] disclosing altering various query data to adjust output limit results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yanagi/Hirate with using relaxed search conditions, as taught by ABE, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including efficient retrieval of all desired documents without it being too “heavy” or “light”. See ABE paragraph [0009].

Regarding Claims 2 and 10, Yanagi, Hirate, and Abe teach or suggest all of the limitations of claims 1 and 9. Additionally, the combination discloses wherein the plurality of evaluation values are calculated in accordance with input order of the plurality of search conditions. (Yanagi: see at least paragraph [0093]-[0094] disclosing using latest/newest information, [0106], [0154], [0554] look at order in which data is inputted; Hirate: see at least paragraph [0025], [0110], [0171].).

Regarding Claims 3 and 11, Yanagi, Hirate, and Abe teach or suggest all of the limitations of claims 1 and 9. Additionally, Yanagi discloses wherein the search process includes changing the new search condition into a specific search condition based on the plurality of evaluation values, and performing a search by using the specific search condition (Yanagi: see at least paragraph [0189], [0221], [0244] disclosing receiving search condition/term/keyword and performing a search, [036] disclosing using evaluation value during search process, [0384], [0424], [0427], [0429], [0432] provide contents matching user’s interest to a user accurately and at an appropriate time using separate search information having high evaluation value during search process, [0433], [0665]).

Regarding Claims 4 and 12, Yanagi, Hirate, and Abe teach or suggest all of the limitations of claims 1 and 9. Additionally, Hirate discloses wherein the plurality of search conditions is input by a first user (Hirate: see at least paragraph [0002] disclosing receiving search condition from user, [0022], [0024], [0064], [0066]-[0067] all disclosing user designating a search condition).

Regarding Claims 5 and 13, Yanagi, Hirate, and Abe teach or suggest all of the limitations of claims 1 and 9. Additionally, Yanagi discloses wherein the differences include a difference between a first search condition input first among the plurality of search conditions and a second search condition input next. (Yanagi: see at least paragraph [0106], [0330] disclosing search information management using search information to perform similarity evaluation process which is used to obtain evaluation value, [0348] disclosing looking at similarity between different interest vectors of separate search information 9e.g., similarity looks at difference between searches, [0423], [0425], [0431]-[0433], [0683] disclosing high similarity can correlate to high evaluation value for searches for contents corresponding search keys, [0685]).

Regarding Claims 6 and 14, Yanagi, Hirate, and Abe teach or suggest all of the limitations of claims 1 and 9. Additionally, Yanagi discloses wherein the processor is configured to update the plurality of evaluation values in accordance with other differences between other plurality of search conditions. (Yanagi: see at least paragraph [0626], [0628]-[0631], [0634] all disclosing updating of evaluation values).

Regarding Claims 7 and 15, Yanagi, Hirate, and Abe teach or suggest all of the limitations of claims 1 and 9. Additionally, Hirate discloses wherein the plurality of items includes a price item, and the plurality of evaluation values are calculated in accordance with a difference expressed by a direction of change in a second value of the price item included in a second search condition input after a first search condition among the plurality of search conditions as compared with a first value of the price item included in the first search condition (Hirate: see at least paragraph [0002] disclosing categories can include price ranges, [0025] disclosing evaluation value based on category information and ranking/ordering search results based on that information, [0076] disclosing price information displayed in search results as part of relevant product information and listing score as value indicating an evaluation determined for relevant product information).

Regarding Claims 8 and 16, Yanagi, Hirate, and Abe teach or suggest all of the limitations of claims 1 and 9. Additionally, Hirate discloses wherein the plurality of items includes a region item, and the differences include a difference expressed by at least one of larger, smaller, and different determined by a second value of the region item included in a second search condition input after a first search condition among the plurality of search conditions as compared with a first value of the region item included in the first search condition (Hirate: see at least paragraph [0002] disclosing category includes region, [0005] disclosing higher degree of relevance with specific search condition compared to another, [0025], [0075], [0076], [0079] disclosing higher degree of relevance, [0083], [0087], [0204]). 


Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
“OpenEval: Web Information Query Evaluation” (Samadi, M., Veloso, M., Blum, M., OpenEval: Web Information Query Evaluation, 2013, Proceedings of the Twenty-Seventh AAAI Conference on Artificial Intelligence, pp. 1163-1169.) disclosing using machine learning techniques to evaluate the result of certain search queries.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625